Title: From George Washington to James Anderson, 3 November 1798
From: Washington, George
To: Anderson, James



Mr Anderson,
Mount Vernon 3d Novr 1798

By the way of Boston, I have just received a letter from Mr Richd Parkinson, dated “Liverpool 28th Augt 1798.”
The contents of this letter have surprised me; and that you may know from whence this surprise has proceeded, I shall lodge in your hands (as I am going from home, and may be absent four or five weeks) Mr Parkinsons first and second letters to me; and my answer to him; (a duplicate, and I think a triplicate of which I forwarded).
By this correspondence you will perceive that, Mr Parkinson, through the medium of Sir Jno. Sinclair, had seen the Plans of my Mount Vernon Farms, and was acquainted with the terms on which they were to be let. These terms I also deposit with you. It appears moreover by his first letter, dated the 28th of Augt 1797, that he intended to be in this Country in the month of March; and by his second letter of the 27th of Septr following, that his arrival might be delayed until April or May. It is evident also, from the

tenor of these letters, that he knew my farms could not remain uningaged longer than the month of September. Yet, he neither comes; sends an agent to act for him; nor even writes a line, to account for the delay; and to know on what footing his forme[r] proposition stood.
Under these circumstances, I had no more expectation of Mr Parkinson’s arrival (especially with such a costly Cargo as he represents) than I had of seeing Sir Jno. Sinclair himself, until his letter of the 28th of August from Liverpool came to hand.
Nor under the circumstances I have detailed, (which will appear correct from the papers I leave) do I know what Mr Parkinsons views now are. He surely could not expect, after having placed the Occupancy of one of my farms on a contingency—that is—his liking it upon an examination thereof; after promissing that this examination should take place by the month of May last; after letting me hear nothing more from him for a whole year; and after knowing that I was obliged to make arrangements for the ensuing year by the month of September in the present year, to find a farm ready for his reception in Novr.
If he did not expect this, Mr Parkinson stands in no other relation to me, than he does to any other Gentleman in this Country; and if he did expect it, it may with justice be observed, that, he has done so unwarranted by the information that was given him, and has entered upon the measure precipitately, having made no adequate provision for the heavy expence he is running into. But, as matters are circumstanced, the question now, is not what ought to have been, but what can be done to serve him.
With respect to my paying £850 for the freight of the Vessel, it is beside the question altogether, for the best of all reasons—viz.—because I have not the means. And with respect to the animals which are said to be embarked, I would put myself to greater, or less inconvenience in providing for them (upon just & reasonable terms) according to what shall appear to be his intention with respect to my River Farm. If it be to lease It on the terms which have been proposed. If there is a prospect of my being secure in letting it, and a prospect that the bargain will be durable; and lastly, if you can devise any expedient by which the business can be accomplished under existing circumstances, as they respect the coming and the going Overseers; the Negros; Stock; and growing grain; I should be well disposed to lend all the

aid in my power towards the temporary accomodation of the animals he has brought over. Except the Stallions, for whom, and more especially for their Keepers (who are generally very troublesome people) I have no conveniency at any of the Farms, and to suffer them to be in the Barns, or Stables with their horses, would be to risk the whole by fire. Nor have I any place at the Mansion house for either horses or men, as the conveniences thereat, are not more than adequate to the permanent, and occasional demands by visitors.
In a word, under the present aspect of things; and without seeing Mr Parkinson or knowing under what auspices he comes, I scarcely know what sentiment to express respecting him; or what is proper to be done in this business; and therefore must leave it to you to form an opinion when you can take a nearer view of the subject, after his arrival, if this shd happen during my absence, and act accordingly. To obtain a good tenant for River Farm, on just terms; with the prospects beforementioned, wd be an inducement to me to go great lengths in a temporary accomodation: but if this is not to be expected from Mr Parkinson, I feel no obligation on my part, to rectify mistakes which I had no hand in causing, & endeavoured to guard against I remain Your friend and well wisher

Go: Washington

